Citation Nr: 0112988	
Decision Date: 05/08/01    Archive Date: 05/15/01	

DOCKET NO.  00-12 116	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a lung disorder, to 
include as due to exposure to herbicides (Agent Orange) 
and/or asbestos.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from January 1965 to 
December 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Seattle, Washington.


FINDINGS OF FACT

1.  A lung disorder was not present during service or for 
many years thereafter; there is no medical evidence of a 
respiratory cancer; and there is no medical evidence of a 
nexus between a current lung disease and any incident of 
active duty, to include claimed exposure to asbestos or 
herbicides.

2.  The veteran's case does not present a question of such 
medical complexity or controversy as to require the opinion 
of an independent medical expert.


CONCLUSIONS OF LAW

1.  A chronic lung disorder was not incurred in nor 
aggravated by active military service, nor may it be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116 (West 1991 and Supp. 2000); 38 C.F.R. 
§§ 3.307, 3.309 (2000).

2.  An advisory opinion by an independent medical expert is 
not required in the veteran's case.  38 U.S.C.A. § 7109 (West 
1991 and Supp. 2000); 38 C.F.R. § 20.901(d) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the veteran's DD Form 214 reveals that he served 
in the Navy from January 1965 to December 1968, to include 
active duty in Vietnam.  His military specialty was aviation 
structural mechanic.

The service medical records are negative for history, 
complaints, or abnormal findings indicative of the presence 
of a respiratory disorder.  At the time of the veteran's 
service separation examination in early December 1968, his 
lungs and chest (including radiographic studies) were within 
normal limits and no pertinent diagnosis was noted.

A VA record of hospitalization covering the period from late 
October to early November 1993 reveals that the veteran was 
hospitalized at that time with a loculated left pleural 
effusion.  At the time of admission, the veteran gave a 
history of productive sputum, weight loss, and pleuritic 
chest pain beginning in July 1993.  Initially, the veteran 
was treated with antibiotics, but stopped the course of those 
antibiotics prior to completion.  At the time, the veteran 
felt better.  However, prior to admission, he developed a 
persistent left-sided chest wall pain.  When questioned, the 
veteran gave additional history of cigarette-smoking, 
specifically, 60 pack/years, as well as a history of previous 
asbestos exposure.  During hospitalization, the veteran 
underwent thoracentesis, as a result of which 20 cc's of a 
thick, purulent fluid were aspirated through the left 
posterior pleural space.  A few days latter, the veteran 
underwent bronchoscopy, which demonstrated a boggy, 
erythematous left lower lobe, consistent with pneumonia, 
though with no endobronchial lesions.  Three days later, the 
veteran was taken to the operating room, where he underwent a 
left thoracoscopy and thoracotomy, with drainage of empyema 
and decortication.  Findings at the time of surgery revealed 
no endobronchial lesions, though the airways of the whole 
left lower lobe were boggy and edematous.  The pertinent 
diagnosis noted was left chest empyema.

VA outpatient treatment records covering the period from 
October 1993 to September 1998 show treatment during that 
time for respiratory problems, as well as other unrelated 
medical complaints.  In late January 1998, the veteran was 
seen for routine follow-up of asthma and chronic obstructive 
pulmonary disease.  At the time of evaluation, the veteran 
stated that he could walk five blocks on a flat surface, and 
climb two flights of steps.  Additional history consisted of 
a chronic cough with intermittently productive white versus 
yellow sputum, though with no nighttime symptoms.  According 
to the veteran, his shortness of breath was "slowly 
deteriorating."  When further questioned, the veteran gave a 
history of "heavy" asbestos exposure.  Additionally noted was 
a prior history of cigarette-smoking (45 pack/years), though 
the veteran had reportedly "quit tobacco" in 1993.  On 
physical examination, the veteran's lungs showed evidence of 
bilateral rhonchi, with decreased breath sounds in the left 
base, but no wheezing.  Radiographic studies of the veteran's 
chest showed significant scarring in the left base.  The 
clinical assessment was chronic obstructive pulmonary disease 
(chronic bronchitis); and status post thoracotomy for empyema 
in 1993.

VA radiographic studies of the veteran's chest conducted in 
mid-October 1998 showed irregular parenchymal scarring and 
pleural thickening at the base of the left lung, most likely 
the result of prior trauma or infection.  The right lung and 
pleural surfaces were clear, and the bones and soft tissues 
were unremarkable.  The clinical impression was chronic 
scarring at the left lung base, unchanged from prior 
examination.

In mid-October 1998, a VA pulmonary/respiratory examination 
was accomplished.  At the time of examination, the veteran 
stated that he had been stationed in Vietnam "intermittently" 
from 1965 to 1968 as a naval air mechanic, and then "working 
security."  According to the veteran, while he did see 
spraying of the perimeters around the airport at Saigon, as 
well as in DaNang, he never handled defoliants directly, and 
was not aware of any other direct exposures to defoliants.  
When first questioned, the veteran stated that he had been 
exposed to asbestos wire-wrappings while working as a 
mechanic on aircraft.  Reportedly, he engaged in this 
activity "perhaps once every month or so for a few hours."  
According to the veteran, he was not aware of any pulmonary 
problems until an episode of pneumonia followed by a left 
empyema, for which he had to undergo a thoracotomy at the 
Seattle VA Medical Center.  Since that time, the veteran had 
experienced "ongoing and progressive problems" with chronic 
obstructive pulmonary disease, for which he took medication 
on a daily basis.  When questioned, the veteran stated that 
he was restricted to walking no more than about a half a 
mile.  Additionally noted was that, while the veteran had 
been considered for home oxygen, he did not currently use 
home oxygen.  The veteran stated that he was being followed 
in the pulmonary clinic "every couple of months."  
Reportedly, pulmonary function testing conducted in early 
September 1998 showed findings consistent with "moderate 
airflow obstruction with air trapping."  When questioned, the 
veteran stated that he had had to give up his work as a 
truckdriver a few years earlier due to fatigability and 
dyspnea on exertion.  However, he had experienced no other 
ongoing pulmonary problems, and had not been seen in the 
emergency room or required hospitalization since 1993.  
According to the veteran, he had undergone radiographic 
studies in January 1998, which revealed "changes following a 
left-sided thoracotomy with pleural thickening and left lower 
lung scarring, stable; probably plaquing along the right 
hemidiaphragm consistent with a history of asbestos exposure; 
and mild emphysematous changes in the upper lungs."  
Reportedly, the veteran had experienced no skin changes 
suggestive of Agent Orange residuals, nor any neurological 
problems or malignancies suggestive of Agent Orange sequelae.  
When questioned, the veteran stated that he had been a smoker 
for 20 years, smoking one pack per day until 1993.

On physical examination, the veteran was "moderately 
compromised" and short of breath when walking the 30 feet 
from the waiting area to the exam room.  Examination of the 
veteran's lungs showed a 12-inch left thoracotomy scar, with 
decreased sensation over the scar itself, but no tenderness.  
Further examination revealed a few scattered coarse rales in 
the left lower lung fields, with otherwise somewhat fibrous 
breath sounds throughout.  Mild expiratory wheezes were 
present, though no other abnormal breath sounds were noted.  
The clinical assessment was "possible" exposure to Agent 
Orange and asbestos while in the service.  Further noted was 
that the veteran did have chronic obstructive pulmonary 
disease/emphysema, as well as radiographic changes suggestive 
of earlier asbestos exposure.  According to the examiner, the 
veteran showed significant obstructive pulmonary disease on 
pulmonary function testing, and was on multiple medications 
for this problem.  There was no other evidence of any 
sequelae or residuals of asbestos or Agent Orange exposure, 
and no changes on radiographic studies done as part of the 
veteran's examination.

VA outpatient treatment records covering the period from 
November 1998 to November 1999 show treatment during that 
time for, among other things, certain respiratory problems.  
During the course of outpatient treatment in mid-March 1999, 
it was noted that the veteran was currently using medication, 
and that his overall breathing, while "no worse," had not 
improved since his last visit.  The clinical assessment was 
stable dyspnea.

In early April 2000, a VA specialist in the field of 
pulmonary/respiratory disorders was asked to give his opinion 
as to whether the veteran's "expanded record" was sufficient 
to either rule in or rule out the likelihood of asbestos-
related disease.

In a response of April 2000, the aforementioned specialist 
wrote that, based on his review of the veteran's records, 
there was a history of some "but not substantial" exposure to 
asbestos.  The veteran was described as currently short of 
breath on exertion.  Additionally noted was that the veteran 
had been followed by the pulmonary clinic since the time of a 
left thoracotomy with decortication for streptococcal 
pneumonia/empyema in 1993.  Currently, the veteran was 
diagnosed as having chronic obstructive pulmonary disease, as 
well as status post thoracotomy for left-sided empyema.  On 
chest examination, there were decreased breath sounds in the 
left base.  Multiple chest X-rays from 1993 through the 
present, including studies in October 1998, revealed chronic 
scarring at the left base consistent with the postoperative 
residuals of thoracotomy for empyema.  According to the VA 
specialist, there was no evidence on examination, and no 
evidence on chest X-rays, to suggest or support a diagnosis 
of asbestos-related lung disease.  Further noted was that 
there was no evidence in the veteran's file of asbestos-
related lung disease, and no radiographic studies on file 
showing any abnormality of the right lung (as incorrectly 
reported by the VA examiner in October 1998).

Analysis

The veteran in this case seeks service connection for a 
chronic respiratory disorder, claimed to be the result of 
exposure to herbicides (that is, Agent Orange) and/or 
asbestos during his period of active military service.  In 
that regard, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 and Supp. 2000).  Moreover, where a veteran was exposed 
to an herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected, 
even though there is no record of such disease during 
service:  chloracne or other acneiform disease consistent 
with chloracne, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, porphyria cutanea tarda, prostate cancer, 
acute and subacute peripheral neuropathy, respiratory cancers 
(i.e., cancers of the lung, bronchus, larynx or trachea) or 
soft tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, mesothelioma).  38 C.F.R. § 3.309(a) 
(2000).  These diseases shall become manifest to a degree of 
10 percent or more at any time after service, except that 
chloracne, other acne disease consistent with chloracne, 
porphyria cutanea tarda, and acute and subacute peripheral 
neuropathy shall become manifest to a degree of 10 percent or 
more within a year, and respiratory cancers within 30 years, 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service.  38 U.S.C.A. § 1116 (West 1991 and Supp. 2000); 
38 C.F.R. § 3.307(a)(6)(ii) (2000).

Finally, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed, when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d) (2000).

In the present case, service medical records, including the 
veteran's service separation examination, are negative for 
history, complaints, or abnormal findings indicative of the 
presence of a chronic respiratory disorder of any kind.  At 
the time of the veterans' service separation examination in 
December 1968, his lungs and chest, including radiographic 
studies, were entirely within normal limits, and no pertinent 
diagnosis was noted.  The earliest clinical indication of the 
presence of a chronic respiratory disorder of any kind is 
revealed by VA records dated in 1993, almost 25 years 
following the veteran's discharge from service, at which time 
he underwent a left thoracotomy with decortication for 
streptococcal pneumonia/empyema.  At no time during the 
veteran's hospitalization in 1993 were any of his 
pulmonary/respiratory problems attributed to service, to 
include claimed exposure to Agent Orange while in Vietnam.  
Moreover, on various occasions, the veteran has given a 
rather long history of cigarette-smoking.

The Board observes that, at the time of a VA pulmonary 
examination in mid-October 1998, the veteran stated that, 
while in Vietnam, he had never handled defoliant materials, 
and was unaware of any "direct exposure" on his part to 
defoliants.  While at the time of that examination, the 
veteran exhibited "significant" obstructive pulmonary 
disease/emphysema, there was no indication that the veteran's 
respiratory pathology was, in fact, the direct result of 
herbicide exposure in the Republic of Vietnam.  Moreover, the 
veteran does not currently suffer from any disease or 
disability for which service connection might presumptively 
be granted on the basis of herbicide exposure.  38 C.F.R. 
§ 3.309 (2000).  The veteran's opinion that his current 
respiratory pathology is in some way "linked" to exposure to 
Agent Orange in service does not constitute medical evidence, 
inasmuch as there is no evidence that he is trained in the 
field of medicine.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); see also Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Under such circumstances, the veteran's claim for service 
connection for a chronic respiratory disorder due to Agent 
Orange exposure must be denied.

Turning to the issue of service connection for a chronic 
respiratory disorder on the basis of exposure to asbestos, 
the Board notes that there presently exist no specific 
statutory or regulatory guidelines regarding claims for 
service connection for asbestos-related disease.  Rather, the 
VA has issued certain procedures on asbestos-related diseases 
which provide guidelines for use in the consideration of 
compensation claims based on exposure to asbestos.  See VA 
Adjudication Procedural Manual, M21-1, Part VI, 7.68 
(September 21, 1992) [formerly Department of Veterans 
Benefits (DVB) Circular 21-88-8, Asbestos-Related Disease 
(May 11, 1988)]; see also McGinty v. Brown, 4 Vet. App. 428, 
432 (1993).

The aforementioned manual notes that inhalation of asbestos 
fibers can produce fibrosis and tumors, with interstitial 
pulmonary fibrosis (asbestosis) being the most common 
disease.  Asbestos fibers may also produce pleural effusions 
and fibrosis, pleural plaques, mesotheliomas of the pleura 
and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract.  Cancers of the larynx and pharynx, 
as well as the urogenital system (except the prostate) are 
also associated with asbestos exposure.  Persons with 
asbestos exposure have an increased incidence of bronchial, 
lung, pharyngolaryngeal, gastrointestinal, and urogenital 
cancer.  Moreover, the risk of developing bronchial cancer is 
increased in current cigarette smokers who have had asbestos 
exposure.

When considering VA compensation claims, rating boards have 
the responsibility to ascertain whether or not military 
records demonstrate evidence of asbestos exposure in service, 
and to ensure that development is accomplished to ascertain 
whether or not there is preservice or postservice evidence of 
occupational or other asbestos exposure.  A determination 
must then be made as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
latency and exposure information noted above.  As always, the 
reasonable doubt doctrine is for consideration in such 
claims.  In McGinty, the United States Court of Appeals for 
Veterans Claims (Court) also indicated that, while the 
veteran, as a layperson, is not competent to testify as to 
the cause of his disease, he is competent to testify as to 
the facts of his asbestos exposure.  See McGinty, 4 Vet. App. 
at 432 (1993).

In the present case, service medical records are negative for 
any evidence of asbestos exposure, or any chronic pathology 
of the veteran's lungs or respiratory system.  While on 
active duty, the veteran apparently performed certain tasks 
that may have resulted in some exposure to asbestos.  
Following an examination in October 1998, a VA physician 
noted that the veteran had chronic obstructive pulmonary 
disease/emphysema, as well as radiographic changes suggestive 
of earlier asbestos exposure.  It was also observed by the 
same physician that there was no other evidence of any 
sequelae or residuals of asbestos or Agent Orange exposure, 
and no changes on radiographic studies done as part of the 
veteran's examination.  Thus, while somewhat ambiguous as to 
whether there is any current asbestos related lung disease, 
there is nevertheless some X-ray evidence suggestive of 
earlier asbestos exposure.  However, as the remainder of the 
medical and X-ray evidence of record was devoid of such a 
finding or opinion, the RO obtained a medical opinion from a 
pulmonary specialist.  That physician, who reviewed the 
relevant medical and radiographic evidence in the claims 
file, unequivocally opined that, while the veteran currently 
suffered from chronic obstructive pulmonary disease, there 
was "no evidence" on examination or on radiographic studies 
"to suggest or support a diagnosis of asbestos-related lung 
disease."  Nor was there any evidence in the veteran's file 
suggestive of such asbestos-related lung disease.  It is the 
Board's judgment that this opinion outweighs the VA 
physician's October 1998 statement because (a) it was 
preceded by a review of the relevant evidence in the claims 
file; (b) it was unequivocal in nature; (c) it was well 
supported by a rationale with citation to specific clinical 
and X-ray finds in the claims file; and (d) it was from 
obtained from a specialist in pulmonary medicine for the 
specific purpose of addressing the question of whether the 
veteran's current lung disorder was related to inservice 
asbestosis exposure.  Under such circumstances, and absent 
evidence of any relationship between the veteran's current 
respiratory problem and any other incident of active duty, 
his claim for service connection must be denied.

In reaching the above determination, the Board has given due 
to consideration to the provisions of the recently-passed 
Veterans Claims Assistance Act of 2000 (VCAA) Pub. L. No. 
106-475, 114 Stat. 2096 (2000), as those provisions impact 
upon the adjudication of the veteran's current claim.  
However, following a thorough review of the record, the Board 
is satisfied that the VA has met its "duty to assist" the 
veteran in the development of all facts pertinent to his 
claim.  This is to say that the VA has made all reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claim, including the procurement of 
various VA treatment records and the scheduling of a VA 
examination or examinations.  In addition, the VA has sought 
the opinion of a pulmonologist regarding the nature and 
etiology of the veteran's claimed condition.  Under such 
circumstances, no further assistance to the veteran is 
required in order to comply with the VA's duty to assist him 
mandated by the aforementioned legislation.

Finally, the Board wishes to make it clear that it has taken 
into consideration the request of the veteran's accredited 
representative for the opinion of an "independent medical 
expert."  As noted above, prior to a final adjudication of 
the veteran's current claim, the VA procured the opinion of a 
specialist in the field of respiratory disorders (a 
pulmonologist).  That specialist, following a review of the 
veteran's records, determined that there was no relationship 
between the veteran's current respiratory pathology and any 
asbestos that the veteran may have been exposed to during 
service.  There is no medical evidence to suggest a causal 
link between the veteran's current lung disease and claimed 
exposure to herbicides in Vietnam.  Under these 
circumstances, it is the Board's judgment that there exists 
no "medical complexity or controversy" in this case 
sufficient to warrant the procurement of an independent 
medical opinion.  See 38 C.F.R. § 20.901(d) (2000).


ORDER

Service connection for a lung disorder, to include as due to 
exposure to herbicides or asbestos, is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


 

